

116 HR 6038 IH: Aviation-Impacted Communities Act
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6038IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Smith of Washington (for himself, Mr. Khanna, Ms. Jayapal, Mr. Gomez, Ms. Norton, Mr. Rouda, Mr. Ruppersberger, Mrs. Torres of California, Mr. Kennedy, Ms. Meng, Ms. Tlaib, Mr. Beyer, Mr. Case, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Federal Aviation Administration to provide funding for noise mitigation, and for other purposes.1.Short titleThis Act may be cited as the Aviation-Impacted Communities Act.2.Noise mitigation for vertical fenceline communitiesNotwithstanding any other provision of law, aviation-impacted communities that are not currently within the 65 DNL standard as measured by the Federal Aviation Administration shall be eligible for the Airport Improvement Program noise mitigation program funds and for grants under section 7, and shall also be granted status under section 5 to establish community boards to address airport noise in their communities.3.National Academy of Sciences study, framework, and diagnostic tool(a)In generalThe Administrator shall enter into a contract with the National Academy of Sciences to conduct a study that—(1)summarizes the relevant literature and studies done on aviation impacts worldwide;(2)focuses on large hub commercial airports and surrounding communities, including communities currently outside of the 65 DNL contour in—(A)King County, WA;(B)Boston;(C)Chicago;(D)New York City;(E)the Northern California Metroplex;(F)Phoenix;(G)the Southern California Metroplex;(H)the District of Columbia;(I)Atlanta; and(J)any other metropolitan large hub airport identified by the Administrator.(b)ContentsThe study described in subsection (a) shall examine—(1)the collection and consolidation of quantifiable, observational, experiential, anecdotal, or other data from—(A)the Federal Aviation Administration;(B)airport operators;(C)valid acoustic instrumentation on the ground;(D)testimonials and other evidence from community members; and(E)organizations in the community;(2)the Day-Night Average Sound Level, using measured data or modeled data (or other noise metrics, as applicable);(3)any other existing or supplemental noise metrics from data collected by noise monitor stations;(4)emissions generated by individual and cumulative takeoffs and landings, including emissions that impact the ground level;(5)lateral trajectory and altitude of flight paths as demonstrated by actual and comprehensive radar flight track data in addition to published routes;(6)how aviation impacts communities surrounded by multiple airports;(7)how aviation impacts communities with unique geography, including communities situated at higher elevation or near large bodies of water;(8)any other data requested by the impacted community in order to give a comprehensive understanding of the impacts on such community, including comparative data for equity analysis; (9)recommendations on actions or mitigation that can be taken to alleviate—(A)concerns raised during community outreach; and(B)effects that are determined in the study; and(10)any other data or information determined to be relevant by the National Academies in analyzing aviation impacts.(c)Framework and diagnostic tool(1)In generalUsing findings from the study, the National Academy of Sciences shall provide the FAA with a framework and diagnostic tool for—(A)conducting appropriate community assessments upon request of community boards (including as described in section 5(f)); (B)measuring the impact on communities of—(i)high frequency of overhead flights;(ii)an increase or change in flight operations due to adoption of new flight procedures;(iii)high frequency or an increase in night time aircraft noise; and(iv)decreased dispersion of flight path utilization; and (C)developing a scientifically based strategy for evaluating structures subject to increases described in subparagraph (A)(ii) that should be eligible for noise mitigation. (2)RequirementIn developing the framework and diagnostic tool under paragraph (1), the National Academy of Sciences shall—(A)seek appropriate community input and feedback from community boards as well as open community meetings; and(B)ensure, to the extent practicable, that such framework and diagnostic tool is understandable to, and useable by, the community boards and the general public. 4.Designating of communities(a)Outreach(1)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall conduct outreach to State, regional, and local elected officials of aviation-impacted communities to inform them of the opportunity to be a designated community.(2)RequirementsThe outreach described in paragraph (1) shall—(A)be conducted in local print and electronic media (including social media, local foreign language media, ethnic radio, newspapers, and television); and(B)reflect languages regularly encountered in the aviation-impacted community in any signs, materials, and multimedia resources. (b)RequestThe State, regional, or local elected officials (or designee thereof) of an aviation impacted community may request to be a designated community, and the Administrator shall—(1)recognize such community as a designated community upon request; and(2)acknowledge each community requesting designation on the website of the Federal Aviation Administration. (c)Portions of communityThe State or local elected officials (or designee thereof) of a designated community, representatives, or a group of representatives chosen by a community, shall select the portions or the entirety of such community considered aviation-impacted, including designating the community as a whole should such community so choose.5.Community boards(a)In generalNot later than 6 months after the date on which an aviation-impacted community becomes a designated community pursuant to section 4, such designated community shall—(1)select a community board comprised of individuals that equally represent—(A)State, regional, or local elected officials or city managers (or designees thereof);(B)local airport operators;(C)impacted community residents; and(D)the public health and environment; (2)in the case where such designated community decides to maintain an existing group of primarily elected local officials that has previously been constituted for purposes of working on aviation-related issues, designate such existing group as a community board pursuant to this section, so long as—(A)affected community members who are not airport employees or elected officials have representation on the board; and(B)health and environmental representatives are added as needed. (b)MeetingsA community board shall meet at times and places chosen by the members of such board.(c)PurposesThe purpose of a community board is to provide information to airport operators and the Federal Aviation Administration concerning aviation impacts. (d)CollaborationThe Administrator shall—(1)designate an FAA designee; and (2)ensure that representatives of and, when appropriate and upon request of a community board, relevant experts from the Federal Aviation Administration participate in meetings of a community board.(e)Community reports(1)In generalA community board may draft a community report detailing the community’s concerns and issues related to aviation impacts.(2)ContentsA community report may be comprised of, or include, community information, documents, or locally conducted assessments. (f)Community assessments(1)In generalA community board may petition the Administrator to conduct a community assessment, which shall be conducted based on the framework and diagnostic tool established by the National Academy of Sciences under section 3 and the community reports described in subsection (e).(2)LimitationA community board may petition the Administrator to conduct not more than 1 community assessment under paragraph (1) every 3 years.(3)ExceptionNotwithstanding paragraph (2), a community board may petition the Administrator to conduct an additional community assessment during the 3-year period described in paragraph (2) if—(A)a study described in part 150 of title 14, Code of Federal Regulations, is commissioned by an airport with flight paths that affect the community represented by the community board; or(B)if airport operations increase substantially above of projected increases. (g)InstrumentationUpon request of a community board, the Administrator shall provide additional noise measurement instrumentation to measure aircraft noise.(h)CollaborationThe Administrator and each community board that petitions for a community assessment shall collaborate on the scope of such community assessment.(i)Regional assessmentUpon the request and approval of not less than 2 community boards located in the same region, the FAA may conduct a regional assessment based on the framework and diagnostic tool established by the National Academy of Sciences under section 3. (j)Accessible formatThe Administrator shall ensure the community assessment is culturally and linguistically accessible given the needs or requests of the community.6.Action plans(a)In generalNot later than 6 months after the date of completion of a community assessment described in section 5(f), the Administrator shall, in collaboration with community boards, devise an action plan that seeks to alleviate or address the concerns raised in such community reports or such community assessments.(b)ContentAn action plan shall—(1)include a long-term regional plan that focuses on reducing and minimizing aviation impacts for the designated community or communities, including sound insulation or other noise mitigation infrastructure, air filtration systems, and changes in flight paths or procedures; and(2)require the appropriate district office of the Federal Aviation Administration and air traffic control facility to consider the implementation of changes to flight operations, flight paths, and vertical guidance if the community assessment described in section 5(f) indicates that such changes would decrease the impacts on the designated community, including examining the population density in the communities described in such report and assessment in considering such implementation.(c)ImplementationIn implementing the action plan, the Administrator will consider the implementation of changes to flight operations, flight paths, and vertical guidance if the community assessment described in section 5(f) indicates that such changes would decrease the impacts of flights on a designated community (or communities). (d)Statement concerning certain changesIf the Administrator determines that changes to operations, flight paths, and vertical guidance that a community study indicated would decrease the effects on the designated community would not be effective in decreasing community impacts, the Administrator shall explain the rationale for this determination in the action plan.(e)Appeals process(1)In generalThe Administrator shall establish an appeals process, through which a community board may appeal the determination by the Federal Aviation Administration not to implement a change under subsection (c) to an independent panel comprised equally of independent public health experts, environmental experts, and aviation experts.(2)RecommendationsIn carrying out paragraph (1), the Administrator shall seek recommendations from the National Academy of Sciences for panel experts described in such paragraph.(3)Requirement to conveneAn independent panel convened pursuant to paragraph (1) shall convene not later than 6 months after the receipt of an appeal pursuant to such paragraph and shall respond to such appeal not later than 3 months after the date on which such panel convenes. (f)DisseminationThe panel described in subsection (e)(1) shall submit any findings for an appeal described in such subsection—(1)to the public in a culturally and linguistically appropriate fashion given the needs or requests of the community at issue;(2)to the offices of the Members of Congress and Senators representing the community at issue;(3)to the relevant committees of the House of Representatives and the Senate; and(4)upon request, to appropriate State, regional, and local elected officials.7.Mitigation funding(a)In generalNot later than 180 days after the release of an action plan pursuant to section 3, the Administrator shall make grants for necessary noise mitigation in a designated community for—(1)residences;(2)hospitals;(3)nursing homes and adult or child day care centers;(4)schools; (5)places of worship; and(6)other impacted facilities indicated by a community assessment under section 5(f). (b)StandardsUsing the framework and diagnostic tool developed by the National Academy of Sciences under section 3, the Administrator shall develop standards to determine which of the structures in designated communities described in subsection (a) are eligible for mitigation funding.(c)Mitigation definedIn this section, the term noise mitigation means any form of mitigation that reduces the noise burden for communities, including—(1)sound insulation of structures;(2)construction of noise barriers or acoustic shielding to mitigate ground-level noise; and(3)other mitigation as indicated by a community assessment under section 5(f) or an action plan under section 6 using the diagnostic tool developed by the National Academy of Sciences under section 3. (d)Sound insulation for communities subject to high flight frequency(1)In generalUsing the framework and diagnostic tool developed by the National Academy of Sciences under section 3, in carrying out an action plan described in section 6, the Administrator shall develop standards for determining which communities are subject to significant frequency of overhead flights, which shall be eligible for noise mitigation funding.(2)Noise mitigationIn carrying out an action plan described in section 6, the Administrator and airport operators shall provide grants for noise mitigation for aviation-impacted communities that are subjected to a high frequency of flight operations or from the adoption of new flight procedures (as determined by the Administrator through the use of the framework and diagnostic tool developed by the National Academy of Sciences under section 3).(e)Sound insulation for residences impacted by significant night time aircraft noiseIn carrying out an action plan described in section 6, the Administrator and airport operators shall provide noise mitigation for a neighborhood within a 55 or higher DNL contour (or a community that has quality-assured noise measurement data that demonstrate 55 DNL impacts occurring outside the model contour of the aviation environmental design tool of the FAA) in which an airport operator or the Administrator determines, through the use of the framework and diagnostic tool developed by the National Academy of Sciences under section 3, that significant numbers of flight operations are conducted between 10:00 p.m. and 6:00 a.m.8.Authorization of appropriations(a)In generalThere is authorized to be appropriated out of the Airport and Airway Trust Fund (established under section 9502 of the Internal Revenue Code of 1986) to carry out this Act—(1)a total of $750,000,000 for fiscal years 2021 through 2030; and(2)such sums as necessary, but not to exceed 0.25 percent of the annual change in uncommitted balance of such Trust Fund in a fiscal year, for fiscal years after fiscal year 2030. (b)Use of fundsOf any amounts appropriated for a fiscal year to carry out this Act, the Administrator shall use such funds—(1)to make grants under section 7;(2)in an amount of not more than 5 percent, to support FAA expenditures required for the administration this Act; and (3)any amounts not expended under paragraphs (1) or (2), to make grants described in section 47117(e)(1)(A) of title 49, United States Code.9.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.(2)Aircraft operationThe term aircraft operation means a landing or take-off of an aircraft flight.(3)Aviation-impacted communityThe term aviation-impacted community means a community that is located not greater than 1 mile from any point at which a commercial or cargo jet route is 3,000 feet or less above ground level.(4)Commercial or cargo jet routeThe term commercial or cargo jet route means a route that is departing or arriving at a large hub or metroplex airport, as such terms are defined by the Administrator. (5)CommunityThe term community means any residential neighborhood, locality, municipality, town, or city.(6)Designated communityThe term designated community means an aviation- impacted community that has chosen to be designated pursuant to section 4.(7)FAAThe term FAA means the Federal Aviation Administration.(8)FAA designeeThe term FAA Designee means a community engagement manager or Regional Ombudsman (as described in section 180 of the FAA Reauthorization Act of 2018) that—(A)works with each community board;(B)engages in meaningful, solution-driven dialogue with the community board; and(C)serves as the liaison between the FAA and the community board.(9)ImpactThe term impact means noise, air pollution emissions, or any other aviation-related impact identified by a community coming from an aircraft and that is affecting a community or its residents.(10)RouteThe term route includes both the lateral trajectory and altitude of flight paths as demonstrated by actual and comprehensive radar flight track data in addition to published routes.